NOT FOR PUBLICATION                           FILED
                                                                         OCT 18 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY DEANORE WILKINS,                        No. 20-17257

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03163-KJM-CKD

 v.
                                                MEMORANDUM*
SCOTT KERNAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      California state prisoner Timothy Deanore Wilkins appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1162, 1168 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Wilkins

failed to exhaust administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (explaining that proper

exhaustion requires “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits)” (emphasis,

citation, and internal quotation marks omitted)); see also Ross v. Blake, 136 S. Ct.

1850, 1858-60 (2016) (describing limited circumstances in which administrative

remedies are effectively unavailable); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th

Cir. 2009) (explaining that an incarcerated person’s grievance must “alert[] the

prison to the nature of the wrong for which redress is sought” (citation and internal

quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-17257